STRAS, Justice
(concurring in part, dissenting in part).
In my view, the court reaches the correct policy result. If I were a legislator, I would vote for legislation protecting blood samples under the Genetic Privacy Act. However, my role as a judge is not to implement my own policy preferences, but to interpret the law as written.
In this case, the court’s conclusion that blood samples are “genetic information” is at odds with the plain and unambiguous language of the Genetic Privacy Act for all of the reasons stated by Justice Paul H. Anderson in his opinion concurring in part and dissenting in part. The only reasonable reading of the Genetic Privacy Act is that blood samples are “specimens,” not “biological information,” which means that the protections of the Act are inapplicable to blood samples because they do not qualify as “genetic information.” It is simply unreasonable to conclude, as the court does, that the term “biological information” can have two different meanings in *785the same subdivision of the same statute. For these reasons, I respectfully dissent from the court’s conclusion that the Genetic Privacy Act applies to blood samples collected from newborn children.